DETAILED ACTION

This office action is in Response to Remarks and Amendments filed May 3, 2021 in regards to a 371 application filed May 13, 2020 claiming priority to PCT/JP2018/042016 filed November 13, 2018 and foreign application JP2017-218520 filed November 13, 2017.    Claims 1-5 have been elected with traverse.   Claims 6-23 have been withdrawn as non-elected.  Claim 1 has been amended. Claims 1-5 are currently being examined.   

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

In view of the Remarks and Amendments filed May3, 2021, which have been fully considered, are not found persuasive, therefore the rejections of claims 1-5 under 35 USC § 102 have been maintained.  

Only focal arguments which are related to the patentability of the instant Application are addressed as follows: 
Applicant: In regards to page 10, 1st full paragraph of the Remarks, “Accordingly, the expression of “the surface of the nanoparticle is coated with a tetrafunctional silane compound expressed by a general formula Si(OR)4 (wherein R is identical or different kind of 1-6 C univalent hydrocarbon group) or its partial hydrolysis product, and/or an organic metal compound”, “a tetrafunctional silane compound expressed by a general formula Si(OR)4 (wherein R is identical or different kind of 1-6 C univalent hydrocarbon group) or its partial hydrolysis product, and/or an organic metal compound” in claim 1, etc., of Tofuku is an expression used to specify the raw materials for the coating film, and not 
Response: Tofuku discloses in claim 1 as cited by Applicant, “the surface of the nanoparticle is coated with a tetrafunctional silane compound expressed by a general formula Si(OR)4 (wherein R is identical or different kind of 1-6 C univalent hydrocarbon group) or its partial hydrolysis product, and/or an organic metal compound” and also in paragraph [0099], “Thus, the surface of the tungsten oxide nanoparticle is coated with the coating film of the tetrafunctional silane compound or its partial hydrolysis product, and/or the organic metal compound. After coating, the solvent is evaporated and removed, and further for the purpose of increasing density of the coating film and …”, therefore the nanoparticles are coated with the coating film (coating layer) and then, further processing of the existing coating film is done. The rejection of claims 1-5 is maintained.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tofuku et al. (US 2011/0297899 A1).
In regards to claim 1, Tofuku teaches infrared shielding nanoparticles comprising tungsten oxide wherein the surface is coated with a tetrafunctional silane compound or its hydrolysis product and/or an organic metal compound [Abstract; 0024, 0099; Claims 1, 3].
In regards to claim 2, Tofuku teaches the coating film thickness of 5 nm or more and 30 nm or less [0026; Claim 2].
In regards to claims 3-4, Tofuku teaches Si(OR)4 wherein OR is an alkoxy group [0024; Claim 1].
In regards to claim 5, Tofuku teaches infrared shielding nanoparticles comprise nanoparticles of tungsten oxide expressed by the general formula WyOz (wherein W is tungsten, O is oxygen, satisfying 2.2 ≤ z/y ≤ 2.999) and/or  a general formula MxWyOz (where M is one or more elements selected from  H, .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763